                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
STEPHAN BYRD,                             :
                                          :
            Plaintiff,                    :   Civ. No. 19-6879 (FLW) (LHG)
                                          :
      v.                                  :
                                          :
LT. MATTHEW FINLEY et al.,                :   MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       Plaintiff, Stephan Byrd (“Byrd” or “Plaintiff”), a federal pretrial detainee, filed pro se

with the Court a complaint alleging claims under 42 U.S.C. § 1983. The filing fee for a civil

complaint is $400.00. If a prisoner plaintiff is proceeding in forma pauperis, the fee is $350.00,

subject to being paid in installments as described below.

       A prisoner who seeks to proceed in forma pauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.

See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See id.

       Even if a prisoner is granted in forma pauperis status, he must pay the full amount of

the filing fee of $350.00 in installments. See 28 U.S.C. § 1915(b)(1). In each month that the

amount in the prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall

assess, deduct from the prisoner’s account, and forward to the Clerk of the Court, payment equal
to 20% of the preceding month’s income credited to the prisoner’s account. See id. § 1915(b)(2).

The deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. 1 The Court must review the complaint and dismiss it

if it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A(b).

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action in forma pauperis unless he is in imminent danger of serious physical injury. See

id. § 1915(g).

        In this case, Byrd has submitted an affidavit to proceed in forma pauperis accompanied

by a computer-generated inmate statement that lists transactions from October 11, 2018, through

January 23, 2019. (ECF No. 1-2.) This in forma pauperis application fails to comply with the

requirements of 28 U.S.C. § 1915(a)(2) because the account statement is not certified by the

appropriate institutional official and it only includes transactions from a period of less than four

months, not the required six. Accordingly, Byrd’s application to proceed in forma pauperis will

be denied without prejudice. The Clerk will be ordered to administratively close this case. Byrd



1
  Among other potential grounds for preliminary dismissal, I note that Byrd seems to
acknowledge that large swathes of his complaint are facially untimely under the applicable two-
year limitations period. (See ECF No. 1, at 70–71.) While I am not examining the merits of
Byrd’s claims, Byrd is well advised as to the strong likelihood that his claims, as pled, against
prosecutors and judges would be barred by the doctrines of prosecutorial and judicial immunity.
See Butz v. Economou, 438 U.S. 478 (1978); Imbler v. Pachtman, 424 U.S. 409, 410 (1976).
Indeed, general attempts to challenge federal criminal charges “should properly be raised in [the]
ongoing criminal proceedings.” Telfair v. Tandy, Civ. A. No. 08-731 (WJM), 2008 WL
4661697, at *10 (D.N.J. Oct. 20, 2008).

                                                    2
may reopen this action, however, by either paying the filing fee or submitting a complete in

forma pauperis application and certified account statement.


DATED: February 27, 2019                                      /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                3
